UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-6949



CLEON AVERY,

                                             Petitioner - Appellant,

          versus


PAT EDGE, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-303-AM)


Submitted:     December 8, 1998          Decided:    December 21, 1998


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cleon Avery, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. Avery v. Edge, No. CA-98-303-AM (E.D. Va. May 29,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2